department of the treasury internal_revenue_service washington d c date number release date cc intl br wta-n-103164-00 uilc internal_revenue_service national_office field_service_advice memorandum for robert stanchik supervisory attorney group op in d c ex from w edward williams senior technical reviewer branch cc intl br subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend a b c issues does the excise_tax on foreign reinsurance under sec_4371 apply to reinsurance covering items shipped outside the united_states whether a claim_for_refund may be filed by a reinsurer which did not remit the tax under sec_4371 to the service conclusions the tax imposed by sec_4371 may not be applied to premiums_paid with respect to insurance and reinsurance covering risks associated with goods in actual export from the united_states to foreign countries wta-n-103164-00 page the claim_for_refund for taxes under sec_4371 should be filed by the domestic insurance_company who remitted the tax to the service and not by the reinsurer facts united_states shippers that ship packages with a from locations in the united_states to locations outside the united_states and its possessions have the option to purchase excess value insurance coverage that will pay for damage or loss to the shipment the insurance premiums were paid_by a’s customers and remitted by a to one of three unrelated united_states insurance_companies the policies issued by the three united_states insurance_companies state the insurance is to exclusively cover damages in transit of a’s mailings with ultimate delivery destinations outside the united_states and its possessions the three insurance policies attach from the time a takes custody of the property and cover continuously thereafter during the course of transportation until delivery to the addressee this type of insurance coverage is called property and casualty inland marine insurance a acted as a fiduciary in collecting and remitting the insurance premiums collected from its customers b a corporation formed in and located in country c reinsured the policies of the three united_states insurance_companies when the reinsurance contracts were consummated the three united_states insurance_companies would remit of the reinsurance_premium to b and would withhold of the premium representing the foreign reinsurance federal excise_tax under sec_4371 the federal excise_tax was then remitted to the internal_revenue_service by the three united_states insurance_companies the service received a claim filed by b for a refund of federal excise_taxes pursuant to notice_96_37 1996_2_cb_108 in the claim dated date b contended that the tax imposed by sec_4371 may not be applied to premiums_paid with respect to insurance covering risks associated with goods in export transit from the united_states relying on 517_us_843 discussion casualty insurance policies are taxable under sec_4371 or issue if issued by a foreign_insurer_or_reinsurer and issued to for or in the name of an insured a foreign_insurer_or_reinsurer is defined in sec_4372 as an insurer or reinsurer who is inter alia a foreign_corporation an insured is defined in sec_4372 as a domestic_corporation or partnership or an individual united_states_resident insured against or in respect to hazards risks losses or liabilities wholly or partly within the united_states or wta-n-103164-00 page a foreign_corporation or partnership or non-resident alien individual engaged in a trade_or_business in the united_states insured against or in respect to hazards risks losses or liabilities within the united_states in united_states v international business machines corp the united_states supreme court held that the export clause2 of the united_states constitution prohibits the assessment of nondiscriminatory federal taxes on goods in export transit u s pincite in doing so it found that the excise_tax under sec_4371 as applied to casualty insurance issued by a foreign insurer to cover shipment of ibm’s products to its foreign subsidiaries was unconstitutional as the tax on insurance premiums was equivalent to taxes on the export goods themselves the supreme court refused to overrule its earlier opinion in 237_us_19 which had held that the export_clause which bars imposition of a tax or duty on articles exported from any state prohibited the tax because casualty insurance is an integral part of exportation in international business machines the government had conceded that the supreme court ruled in thames mersey that the excise_tax violated the export_clause but asked that the issue be re-examined because its underlying theory had been rejected in the context of the commerce3 and import-export4 clauses and those clauses have historically been interpreted in harmony with the export_clause the supreme court however held that although it had rejected the reasoning behind the early commerce clause and import-export clause cases the differences in the although the date claim_for_refund seems to be limited to a constitutional attack based on united_states v international business machines corp in your request for advice you characterize b’s claim as including the contention that it is not subject_to the reinsurance fet as the insurance coverage was to cover goods in transit with final destinations located outside the united_states and thus did not cover any united_states insurable risks however under the plain language of sec_4372 the tax applies to policies insuring risks wholly or partly within the united_states insuring domestic corporations domestic partnerships and individual united_states residents for foreign_corporations foreign_partnerships and nonresident_aliens sec_4371 is limited to policies covering hazards risks losses or liabilities within the united_states see revrul_73_362 1973_2_cb_367 policy issued by foreign_insurance_company to cover domestic aviation company’s aircraft while operated within the u s subject_to sec_4371 but doesn’t apply to separate policy issued by foreign insurer to cover same aircraft while outside of the u s revrul_57_257 1957_1_cb_417 examples demonstrating applicability of the tax where the risks are wholly or partly in the u s revrul_56_505 1956_2_cb_891 tax applies to foreign policy covering oil drilling operations on submerged continental shelf 521_fsupp_70 d n j in northumerland the court held that although some of the reinsurance contracts covered non-u s risks the taxpayer had not shown whether the insured were foreign or domestic consequently the taxpayer had not carried its burden_of_proof and the tax assessments made by the service would stand u s const art cl u s const art cl the commerce clause provides the congress shall have the power to regulate commerce with foreign nations and among the several states u s const art cl the import-export clause provides no state shall lay any imposts or duties on imports or exports wta-n-103164-00 page language of the export_clause meant that shifts in the supreme court’s view of the commerce and import-export clauses did not govern the interpretation of the export_clause u s pincite and the court observed that while one may question thames mersey’s finding that a tax on policies insuring exports is functionally the same as a tax on exportation itself the government had chosen not to do so in the case under the principles that animate stare_decisis the court declined to overrule thames mersey’s longstanding precedent on the theory not argued by the parties u s pincite the dissenting opinion looked to the text and the history of the export_clause to argue that the clause makes no mention of and has no bearing on taxes on services like insurance provided to exporters because the insurance service is not exported u s pincite the dissent noted that the debates at the constitutional convention focused on taxes on exported goods such as tobacco flour and rice not services u s the dissent also noted that the majority’s opinion complicates the administration of sec_4371 by requiring some accommodation such as a proration of tax if a foreign insurer’s policy covers the domestic leg of a journey for all of a domestic company’s shipment of a certain type of merchandise or if a policy is taken out on a single shipment but part of the shipment is delivered in the u s and part a broad u s following the supreme court’s opinion in international business machines the service issued notice_96_37 1996_2_cb_208 setting forth procedures for requesting a refund of insurance premium excise_taxes based on the holding in international business machines that the tax imposed by sec_4371 of the internal_revenue_code_of_1986 may not be applied to premiums_paid with respect to insurance covering risks associated with goods actually in export transit from the u s it could be argued that the facts in international business machines are distinguishable from the facts in this case the supreme court case involved shipments of products that were manufactured by the taxpayer to its foreign subsidiaries which clearly are goods in export transit here the items shipped could include personal gifts between individuals thus the items here are not items intended to be covered by the founding fathers in the export_clause who were concerned with the fear that a congress controlled by the northern states could strangle the southern economy by levying an oppressive tax on exports however the plain language of the export_clause broadly prohibits taxes or duties on articles exported from any state the majority in international business machines noted that it has interpreted that phrase broadly only limiting that term to permit federal taxation of pre-export goods and services u s pincite and declining the dissent’s invitation to reexamine the debates of the constitutional convention to determine the intent of the founding fathers in enacting the export_clause see u s pincite moreover the policie sec_5 david m messer the harbor_maintenance_tax all dredged up and no place to go tulsa j comp intl wta-n-103164-00 page involved in thames mersey covered all cargoes which the insured should ship in the foreign trade u s pincite which undoubtedly included personal noncommercial items and the supreme court refused to overturn thames mersey accordingly we conclude that the tax imposed by sec_4371 may not be applied to premiums_paid with respect to insurance and reinsurance covering risks associated with goods in actual export from the united_states to foreign countries issue the claim in this case should have been filed by the three u s insurance_companies rather than by b notice_96_37 1996_2_cb_208 which provides the only procedure for claiming a refund provides that the claim be made by the taxpayer without defining that term sec_6402 however provides that the service has the authority to make the refund to the person who made the overpayment any claim_for_refund must be filed within the period of limitations for filing a claim by the taxpayer a term that for purposes of the code is defined under sec_7701 as any person subject_to any internal revenue tax sec_6511 therefore as a matter of statutory interpretation the proper party to file a refund claim is the person who was subject_to any internal revenue tax who made the overpayment in this case the payments were made by the three united_states insurance_companies in analogous situations involving refunds under sec_4371 the courts and service have instructed that claims be filed by the person who remitted the tax in 861_f2d_18 2d cir the court quoted section dollar_figure of revproc_81_3 1981_1_cb_618 which states t he treaty provisions exempting policies of insurance from the excise_tax and providing for refund of such tax were intended to relieve the person that bore the burden of the tax however the person who remitted the tax must file the claim on behalf of the person who bore the burden of the tax emphasis added section of rev_proc continues by stating i n all situations the person who bore the burden of the tax is entitled to the refund and the person who remitted the tax must file the claim on behalf of the person who bore the burden of the tax similarly in announcement 1981_19_irb_22 the service determined that in cases where tax under sec_4371 is relieved by treaty the remitter should file claim on behalf of the person who bore the burden of the tax in revrul_66_197 1966_2_cb_478 the service determined that where a broker has paid a tax under sec_4371 on premiums with respect to an insurance_policy which is later canceled thus resulting in an overpayment_of_tax the broker when filing a subsequent form_720 may take credit for the tax paid on premiums refunded to the holders of the canceled policy see eg notice_89_79 1989_2_cb_392 any excise_taxes imposed by sec_4371 that have been paid for periods for which the election is effective may be refunded to the person who remitted the taxes notice_87_50 c b any excise_taxes that have been paid in any prior quarter of the taxable_year with respect to related_person_insurance_income may be refunded to the person who remitted the taxes wta-n-103164-00 page this view is also set forth in the internal_revenue_manual irm handbook provides the person who remitted the tax usually files the claim on behalf of the person who bore the burden of the tax unless the specific treaty with the foreign government permits otherwise see also irm please contact this office if you have any questions regarding this memorandum _______________________ w edward williams senior technical reviewer branch international
